ATTORNEY GRIEVANCE COMMISSION                       *         IN THE
OF   MARYLAND                                                 COURT OF APPEALS
                                                    *         OF MARYLAND
               Petitioner,
                                                    *         Misc. Docket AG

                                                    *         No.   23
AUBREY PAIGE POPPLETON
                                                    *         September Term, 2018
               Respondent.
                                                    ,fi




                                           ORDER

       This matter came before the Court on the Joint Petition of the Attorney Grievance

Commission     of Maryland and Respondent, Aubrey Paige Poppleton, to                indefinitely

suspend the Respondent from the practice of law for violations of Rules 8.4(a), (b) and (d)

of the Maryland Attorney's Rules of Prof-essional Conduct. The Court having considered

the Petition, and the record herein, it is this 28th day of
                                              _                September
                                                              _,2018;
       ORDERED, that the Respondent, Aubrey Paige Poppleton, be indefinitely

suspended from the practice of law in the State of Maryland; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Aubrey Paige

Poppleton from the register of attorneys in the Court and certify that fact to the trustees   of

the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in

this State in accordance with Maryland Rule 19-762(b).




                                                     /s/ Clayton Greene Jr.
     2018-09-28                                     Senior Judge
     13:48-04:00